Citation Nr: 0928584	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating of greater than 30 
percent for degenerative disc disease (DDD) of the cervical 
spine.

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 
1963 to December 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran had 
a video hearing before the undersigned Board Member in June 
2009.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case is service-connected for DDD of the 
cervical spine with a current disability rating of 30 
percent.  The Veteran is also service-connected for 
radiculopathy of the upper right extremity related to his 
cervical spine disability, with a current disability rating 
of 10 percent.

The Veteran underwent cervical spine surgery in January 2009, 
after which he received a temporary convalescence rating 
through April 1, 2009.  After April 1, 2009, the Veteran was 
returned to his pre-surgery rating of 30 percent.  

Thereafter, in June 2009, the Veteran had a hearing before 
the undersigned Board Member.  At his hearing, the Veteran 
asserted that his cervical spine disability symptoms have 
worsened, and also that radiculopathy has spread to his upper 
left extremity.  The Veteran's most recent VA examination 
report from March 2009 does not discuss whether the Veteran 
suffers from symptoms, such as ankylosis, which would warrant 
a higher disability rating.  Additionally, March 2009 VA 
report does not discuss whether radiculopathy exists in the 
Veteran's upper left extremity.  Furthermore, the Board 
observes that the March 2009 VA examination was conducted at 
a point in time in which the Veteran was undergoing 
convalescence from his cervical surgery.  The Board is of the 
opinion that a new VA would be probative to determine the 
post operative residuals of his cervical spine disability.  
Furthermore, the Board observes that the examiner that 
conducted the March 2009 did not have the Veteran's 
multivolume claim folder at the time of the examination.  

In light of the foregoing, the Board concludes that a new VA 
examination is in order.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Also, as it relates to the Veteran's claim for TDIU, the 
Board notes that a recently submitted report from the 
Veteran's primary treatment provider states that the Veteran 
is permanently unable to work due to his cervical disability.  
Thus, although the Veteran has not been awarded a percentage 
disability rating high enough to warrant a rating for TDIU, 
the case should be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2008) (stating that it is established 
policy of VA to grant TDIU to all Veterans unable to secure 
and follow a substantially gainful occupation as a result of 
their service-connected disabilities, even in cases where the 
Veteran does not meet the percentage requirements typically 
used to determine claims for TDIU); see also 38 C.F.R. 
§ 4.16(a) (outlining the percentage requirements for claims 
for TDIU).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the extent of his 
current cervical spine disability.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the Veteran's 
file and performing any medically-
indicated testing, the examiner should 
respond to the following questions:

(a) Does the Veteran suffer from 
ankylosis of the entire cervical spine?

(b) Which term best describes the 
Veteran's right upper radiculopathy 
disability:  mild, moderate, or severe?  

(c) Does the Veteran suffer any other 
neurologic abnormalities, including 
abnormalities of the upper left 
extremity, as a result of his cervical 
spine disability?  

(d) If the Veteran does suffer from 
other neurologic abnormalities, would 
each of them best be described as mild, 
moderate, or severe?

A thorough explanation should accompany 
all subjective findings.  If any of the 
preceding questions cannot be answered on 
a medically scientific basis without 
resorting to speculation, the examiner 
should provide additional explanation as 
to why this is so.

2. After completion of the Veteran's 
medical exam, the Veteran's case should be 
referred to the Director, Compensation and 
Pension Service, for extra-schedular 
consideration of the Veteran's claim for 
TDIU.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


